Citation Nr: 0119252
Decision Date: 07/24/01	Archive Date: 09/12/01

DOCKET NO. 99-03 259               DATE JUL 24, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to a disability rating in excess of 50 percent for
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to July 1972.

This appeal arises from an adverse decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, dated
in June 1998. That decision denied the veteran's claim of
entitlement to an increased rating for PTSD. The denial was duly
appealed.

The case has been forwarded to the Board of Veterans' Appeals
(Board) for appellate review following a remand to the RO in June
2000.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for the
equitable disposition of the veteran's appeal.

2. The veteran's service-connected PTSD is productive of persistent
suicide ideation, near continuous depression, frequent panic
attacks, periods of impaired impulse control irritability, and
difficulty adapting to stressful circumstances.

CONCLUSION OF LAW

The criteria for an evaluation of 70 percent and no higher for
PTSD, have been met. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 3(a), 114 Stat. 2096, (2000) (to be codified at 38
U.S.C. 5103A); 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.  3.321, 4.3,
4.7, 4.130, Diagnostic Code (DC) 9411 (2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a
schedule of ratings, which is based on the average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(2000). In determining the disability evaluation, the VA has a duty
to acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing
regulations include 38 C.F.R. 4.1 and 4.2 (2000), which required
the evaluation of the complete medical history of the veteran's
condition.

Under Diagnostic Code (DC) 9411 for PTSD, a 50 percent disability
rating requires an occupational and social impairment with reduced
reliability and productivity. Symptoms include the following:
flattened affect; circumstantial, circumlocutory, or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory; impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and
maintaining effective work and social relationships. 38 C.F.R.
4.130, DC 9411 (2000).

A 70 percent evaluation is warranted for occupational and social
impairment with deficiencies in most areas such as work, school,
family relations, judgment, thinking or mood. Symptoms include the
following: suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); and inability
to establish and maintain effective relationships. Id.

3 -

A 100 percent disability rating is warranted for total occupational
and social impairment due to such symptoms as: gross impairment in
thought processed or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; and memory loss
for names of close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise, the lower rating will be assigned.. 38 C.F.R. 4.7
(2000). All benefit of the doubt will be resolved in the veteran's
favor, 38 C.F.R. 4.3 (2000).

Evidence

Initially, the Board finds that all relevant evidence has been
obtained and that the duty to assist the claimant is satisfied.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 5103A).
That is, the RO secured all relevant VA treatment records, as well
as private medical records as authorized by the veteran. In
addition, the veteran has had the opportunity to submit evidence
and argument in support of his claim. The Board also notes that
review of the actions performed try the RO reveal that the mandate
of the June 2000 remand has been fulfilled. Stegall v. West, 11
Vet. App. 268 (1998).

The veteran's claims folder contains all available VA treatment
records regarding PTSD since approximately 1994. The veteran is
currently diagnosed with chronic PTSD, depressed bipolar disorder,
and polysubstance abuse in remission. The latter disorders are not
service connected. The veteran submitted a claim for an increased
rating for PTSD in July 1997.

4 -

The veteran's treating VA psychologist provided a consultation
summary in August 1996. He noted that the data was strongly
suggestive of PTSD. In addition there was clearly a serious
affective disorder present as well as recurring severe depression
that at times was incapacitating. A global assessment of
functioning (GAF) score of 35 was assigned.

During an August 1997 therapy consultation the veteran said that
his relationship with his wife had become even more distant. They
reportedly were living in the same house but were interacting with
one another as if they were separated. The veteran had also begun
to feel more distant from his oldest two children although he was
still close to his youngest child. He also found himself having
more difficulty controlling his temper.

The veteran was examined by VA in June 1998. The examiner reviewed
and the veteran's medical record and claims folder. The veteran
related no improvement in symptoms. He complained of persistent and
frequent nightmares and flashbacks, mood swings with brief feelings
of elation that he mostly felt depressed, anger about the way his
life had gone, no enjoyment of activities, irritability, paranoia,
hypervigilance, possible auditory hallucinations, fear of losing
control, and suicidal withdrawal. He explained that he felt like he
was living for other people and forcing himself to do what he had
to do. At times he thought he would rather be dead. The veteran got
about four hours of sleep each night that was interrupted by
nightmares. He described his appetite as pretty good, though he had
lost weight, and his energy level as fairly good.

The veteran described a long history of psychiatric treatment for
diagnoses including anxiety, severe depression, bipolar disorder,
PTSD, personality disorder, and polysubstance abuse. He denied any
alcohol use since 1980 and use of other substances since September
1997. He had taken only thyroid medication since November 1997. His
doctors were aware that he had stopped taking medications because
of side effects and prior misuse of medications. Since 1996, the
veteran had been followed at the Lufkin VA Outpatient Clinic. For
about a year, he attended weekly individual therapy and monthly
medication checks. Over the prior

5 -

year, he had only been at the clinic five or six times. He stated
that the individual therapy helped for awhile, but the effect was
not lasting. The veteran had a VA hospitalization in September 1997
following a nightmare and a flashback. He was discharged to
outpatient care after three weeks. He stopped all his medications
soon after discharge, progressively decompensated, and was
readmitted just three weeks later. At that time, the veteran
complained of more depression, suicidal thoughts, and auditory
hallucinations telling him to kill himself. During the examination,
he reported that he had made about seven suicide attempts,
including knocking himself out with a rock, stepping in front of a
truck, and overdosing on Tegretol.

Since discharge from the service until 1994, the veteran worked at
about 20 different jobs, each lasting for about a year. He was a
preacher from 1983 to 1994. The veteran has reported that he left
jobs due to physical and mental health or due to a stressful
environment. In August of 1996, the veteran enrolled in college-,
majoring in human resources and participated in a work-study
program. The enrollment was interrupted by his September 1997
hospitalizations. In January 1998, he started taking a course in
computer information systems through vocational rehabilitation
entitlement. He was also in the work-study program. The veteran
stated that it was pretty stressful at times, though he had good
grades.

The veteran had been married 25 years and had three children. He
explained that he and his wife were together yet "separated." They
had actually separated a few times, including for a while in 1997.
He did not really talk to his two older children, but was closer to
the youngest one. The veteran reported that he tried to stay busy.
As a way of handling stress, he walked three to four times a week.
He played on his computer at home, played baseball with his younger
son, and went to church and went camping with his family and
friends. He had friends from church and in Lufkin. However, he
stated that he still withdrew in the presence of others.

On mental status examination, the veteran's speech was of normal
rate and tone. Affect was subdued and constricted but appropriate.
The veteran was teary at times. Thought process was coherent. The
veteran showed no evidence of hallucinations or delusions. He
denied current suicidal or homicidal ideation. The

6 -

veteran was oriented to place, person, and time. Attention and
concentration were good. Memory was intact. Fund of knowledge was
good. Insight and judgment were good. The diagnosis was chronic
PTSD, depressed bipolar disorder, and polysubstance abuse in
remission. The examiner assigned a GAF score of 61.

During psychology therapy in April 1999, the veteran reported that
he was experiencing great difficulty in his struggle to continue to
work and complete his schooling. He found it increasingly difficult
to keep up with his classes. He recently reached the "breaking
point" and inappropriately challenged one of his instructors in
class. The veteran had been hospitalized for chest pain, the source
of which was yet undetermined, though one of his doctors told him
that he was tender too much stress. The veteran noted that he was
currently getting along with wife and family. He related that he
thought a lot about death, but that he did not intend to commit
suicide. Objectively, the psychologist noted that the veteran's
affect was blunted. He assigned a GAF of 45, with serious
impairment in social, occupational, and school functioning.

In May 1999, the veteran appeared before the undersigned for a
hearing held by video teleconference. He had essentially been back
in school since 1996. Since that time, the only jobs he had been
able to get during that time were work-study through the VA. He had
applied for over one hundred jobs but had never been hired. The
veteran last worked at a regular employer in July 1994. Since that
time he had either been unemployed or in work-study. The veteran's
last semester had produced such stress that he had nightmares every
night and flashbacks five to six times a week. He got about three
hours of sleep a night. He had poor concentration in school and
could not remember his notes. The veteran was afraid to go into
school and avoided it. He had trouble controlling his temper,
particularly with one of his teachers. He had panic attacks twice
a week, including while in class. In addition, the veteran was
generally depressed all the time and had problems with short- and
long-term memory. He denied having hallucinations or delusions.
However, he was scared of himself and thought about death a lot. He
had gotten very irritable. His family had usually just left him
alone then. The veteran noted that outside of his classes he really
only interacted with people at church.

- 7 -

During psychology therapy in August 1999, the veteran again
reported increasing difficulty trying to work and finish his course
work at college, even with cutting back on some academic
undertakings. He was studying computer systems management and was
questioning whether he would ever be able to work in that field. He
said he would probably dedicate himself to doing volunteer work at
his church if he were granted an increase in his disability
benefits. The veteran had recently tried to attend PTSD group
sessions but found he was becoming very angry and was unable to
continue. Objectively, the veteran was tearful at one point, had
quite dysphoric expression, and was obviously struggling to control
his anger. The diagnosis was bipolar I disorder, severe PTSD, and
severe situational stress. The psychologist assigned a GAF score of
35, with major impairment in work, school, family relations, mood,
and thinking.

In June 2000, the veteran's treating VA psychologist provided a
statement based upon evaluations in October 1999, November 1999,
and January 2000. In his opinion, the veteran manifested severe
symptoms of PTSD, according to current diagnostic criteria, based
on behavioral observations, interviews with the veteran, and
psychological evaluation data. Specifically, the veteran had
persistent re- experiencing of the traumatic event occurring on a
daily basis that at times caused severe distress. He re-experienced
traumatic events in dreams and nightmares and dissociative episodes
or flashbacks. In addition, the veteran had intense psychological
distress at exposure to events that resembled the trauma. It
happened frequently in the veteran's work because he had to deal
with veterans who were called on to recount their military
experiences. He also experienced physiological reactions several
times a week, including increased heart rate, sweating, nausea,
feeling pinpricks all over his body, and shortness of breath. The
VA psychologist observed that the veteran usually made considerable
effort to avoid these symptoms by avoiding discussions or movies
related to Vietnam. The veteran had noticed difficulty remembering
many aspects of traumatic events experienced in the military. For
example, he remembered some first names but very few last names.

8 -

The statement also indicated that the veteran had additional
symptoms, including severe disinterest in activities, restricted
range of affect, difficulty concentrating in school or paying
attention during conversations, severe irritability, difficulty
controlling his anger, sleep disturbance resulting in about three
hours of sleep per night, an extreme sense of a foreshortened
future, hypervigilance, and startle response. In addition, he had
feelings of detachment or estrangement from others. He generally
did not like to be with other people. He felt that he had nothing
in common with other people, even with his wife. He found it very
difficult ordinarily to hold casual conversations. On a recent
occasion, when he was invited to a friend's house, the veteran had
found himself sitting alone for most of the evening. Even when his
youngest son tried to attract his attention, he found himself not
caring to interact with him.

The veteran was examined by VA in September 2000. The examiner
reviewed the veteran's claims folder and chart for the examination.
The veteran last had VA outpatient care in February 2000. He had
not found the treatment particularly helpful. He felt that his
psychiatric symptoms were controlled by his faith. He attended
church multiple time during the week. The veteran reported having
continued nightmares and flashbacks, particularly when under
stress. The veteran had completed his vocational rehabilitation,
received an associate degree in computer information systems, and
obtained a job with a computer software company testing new
software. The work was going fairly well, though he at times had
difficulty with deadlines or feeling that he could not think. Also,
finances were still a problem. The veteran currently lived with his
wife and two sons. He was getting along fairly well with his
family. He had a few friends, although he found it difficult to get
close to people. He reported that it was easy for him to feel alone
in a roomful of people. When the veteran felt all right, he enjoyed
outdoor activities like camping. However, most of the time, he felt
he was just existing, not living.

The examiner noted the veteran's significant history of psychiatric
treatment, as well as a family history of psychiatric problems. He
denied any current manic symptoms or substance abuse. Although he
denied current feelings of depression, he admitted to feeling tired
and lacking energy, not sleeping well, feeling badly

9 -

about himself, and feeling guilty. He complained of poor
concentration. However, the veteran had interests in activities and
his family, had a satisfactory appetite, denied psychomotor
abnormalities, and denied suicidal ideation. With respect to PTSD
symptoms, the veteran reported recurrent intrusive nightmares of
combat experiences, avoidance of Vietnam-related subjects,
difficulty getting close to people, multiple symptoms of increased
arousal, including problems with sleep, problems with
concentration, and an exaggerated startle response. He reported
that he had lost his temper at work and gotten into fights when he
was in school.

Objectively, the examiner noted that the veteran was nearly
groomed, alert, and oriented. He was somewhat slow moving. On
mental status examination, the veteran's speech was somewhat slow
though normal in rhythm. His mood was subdued. Affect was but
appropriate to expressed thought and without lability. Thought
processes were coherent without any evidence of psychosis. There
was no evidence of ideas of harming self or others. There appeared
to be some impairment of cognition and memory, as well as fund of
information. Abstraction ability was intact. The diagnosis was
chronic PTSD, depressed bipolar disorder, and polysubstance abuse
in remission. The examiner assigned a current GAF score of 55. He
commented that, at that time, it appeared that the veteran's
symptoms were in relative remission, noting that the veteran had
held the same job since April of that year. However, the examiner
acknowledges that the veteran had a history of having an illness
that had exacerbations and remissions. He could not guarantee the
veteran would continue to be able to function as well as he
appeared at that time.

In the December 2000 addendum to the VA examination report, the
examine - added that the GAF score of 55 indicated a moderate
difficulty. That is, the veteran had few friends and sometimes had
difficulty at work.

Analysis

According to the Diagnostic and Statistical Manual of Mental
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31 to 40 is
defined by some impairment in reality testing or communication or
major impairment in several areas, such as work

- 10 -

or school, family relations, judgment, thinking, or mood (e.g.
depressed man avoids friends, neglects family, and is unable to
work). A GAF score of 41-50 is defined as serious symptoms (e.g.,
suicidal ideation, severe obsessional rituals, frequent
shoplifting) or any serious impairment in social, occupational, or
school functioning (e.g., no friends, unable to keep a job). A GAF
score of 51-60 indicates moderate symptoms (flat affect and
circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g. few
trends, conflicts with peers or co-workers). Although the GAF score
does not neatly fit into the rating criteria, the Board is under an
obligation to review all the evidence of record. The fact that
evidence is not neat does not absolve the Board of this duty.

The Board notes that the veteran appears to be working extremely
hard towards his rehabilitation and as the most recent VA
examination demonstrates, he has been successful to some extent.
The examiner noted that he appears to be in a period of remission,
having been able to successfully remain employed for a period of
approximately six months. He had also apparently successfully
completed his coursework for his associate's degree. Despite that
success, the veteran continued to experience intrusive nightmares
of combat experiences. He reported multiple symptoms of avoidance.
He continued to have difficulty with interacting with people and
had gotten into fights at work and school. He had problems of
increased arousal, problems with sleep, and problems with
concentration. With regard to working, the veteran periodically had
to leave early because he could not think logically. The examiner's
description of symptomatology does not match the criteria for
either a 50 percent rating or 70 percent rating. The litany of
symptoms described by the examiner does not precisely fit with the
GAF score provided and does not fall neatly into the rating
criteria. The examiner describes difficulty in adapting to
stressful situations, including work or a worklike setting, as
required by the 70 percent criteria. The GAF score of 55 assigned
by the examiner would indicate a degree of functioning commensurate
with the veteran's current 50 percent disability rating.

The Board finds that the earlier June 1998 VA examination, while
comprehensive in its evaluation of the veteran's history, did not
accurately portray the veteran's

functioning at that time. The Board is unable to accommodate the
examiner's assessment of the veteran's functioning with that of the
veteran's VA psychologist. The veteran was uniformly described with
much more functional difficulty than is reflected by the June 1998
VA examiner.

The remainder of the medical evidence dating from the time of the
veteran's claim, consisting primarily of the veteran's VA
psychologist's notes and evaluation, more strongly supports a 70
percent rating. It would appear that the veteran has had persistent
suicidal ideation and near continuous depression (although
potentially attributable to a non-service-connected disability) and
frequent panic attacks. The veteran also has testified to and the
medical record suggests that he had periods of impaired impulse
control and irritability. The treatment record definitely supports
a finding that the veteran had difficulty adapting to stressful
circumstances.

The Board finds that there is no basis in the record for the grant
of a 100 percent schedular evaluation. There have been no findings
of gross impairment in thought processes or communication;
persistent delusions or hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; and memory loss for names of close relatives, own
occupation, or own name.

Similarly, the Board finds the 70 percent disability evaluation
accurately reflects the veteran's state of functioning, such that
there is no reason for referral to the Compensation and Pension
Service for consideration of an extra-schedular evaluation under 38
C.F.R. 3.321(b)(1). That is, there is no evidence of exceptional or
unusual circumstances, such as frequent hospitalization or
interference with employment, to suggest that the veteran is not
adequately compensated by the regular rating schedule. Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.

Finally, the Board finds no basis in the record to grant the
veteran a total disability based upon unemployability. Roberson v.
Principi, ___ F.3d ___, 2001 U.S. App.

- 12 -

LEXIS 11008 (Fed. Cir. 2001); 38 C.F.R. 3.340 (2000). The Board
notes that the veteran is currently employed at job that surpasses
the standard for substantially gainful employment and has
successfully completed a course of job rehabilitation.

After having carefully considered this matter, the Board is of the
opinion that the evidence in this case is in relative equipoise as
to whether the veteran's PTSD is productive of occupational and
social impairment with deficiencies in most areas. Under the
circumstances, an increased rating of 70 percent may be granted,
applying the "benefit of the doubt" rule. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 4, 114 Stat. 2096,
2098-99 (2000) (to be codified as amended at 38 U.S.C. 5107); 38
C.F.R. 4.3. Accordingly, the Board finds that the record supports
a grant of entitlement to a 70 percent disability rating for
service-connected PTSD. 38 U.S.C.A. 1155; 38 C.F.R. 4.130, DC 9411.

ORDER

Entitlement to increased evaluation to 70 percent for PTSD is
granted, subject to the regulations governing the payment of
monetary awards.

V. L. Jordan 
Member, Board of Veterans' Appeals

13 -



